Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 9/7/2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant's amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 8/11/2021.

	Response to Arguments
Applicant’s arguments, see pages 10-18, filed 9/7/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 1, 11, and 19 as follows:
1.    A method of processing graphics in computing environments, the method comprising:
receiving a request from a user to rasterize an interactive image rendered in a user interface, wherein the interactive image is Scalable Vector Graphics;
eliminating a rasterizing dependency on a reporting service by rasterizing the interactive image at a user interface layer associated with the user interface, to avoid adding to a processing load at the reporting service;
rasterizing a plurality of Scalable Vector Graphics interactive images at the user interface layer and adding each rasterized image as a byte array to a list of byte arrays, 
wherein [[a]]an HTML canvas element is used to draw a graphic that represents the Scalable Vector Graphics interactive image as the rasterized image; and
transmitting the list of byte arrays to the reporting service for reporting out the rasterized images,
wherein each of the rasterized images represents a saved user interaction with the interactive image,
wherein each byte array comprises a rasterized image, and
wherein the transmitting avoids adding to the processing load at the reporting service by eliminating separate calls to the reporting server for each of the rasterized images in the list of byte array.

11.    A system for use in processing graphics in computing environments, the system comprising a processor configured to:
receive a request from a user to rasterize an interactive image rendered in a user interface, wherein the interactive image is Scalable Vector Graphics;
eliminate a rasterizing dependency on a reporting service by rasterizing the interactive image at a user interface layer associated with the user interface, to avoid adding to a processing load at the reporting service;
rasterize a plurality of Scalable Vector Graphics interactive images at the user interface layer and adding each rasterized image as a byte array to a list of byte arrays, 
wherein [[a]]an HTML canvas element is used to draw a graphic that represents the Scalable Vector Graphics interactive image as the rasterized image; and
transmit the list of byte arrays to the reporting service for reporting out the rasterized images,
wherein each of the rasterized images represents a saved userEMC Docket No.: 112563.01 interaction with the interactive image,
wherein each byte array comprises a rasterized image, and
wherein the transmitting avoids adding to the processing load at the reporting service by eliminating separate calls to the reporting server for each of the rasterized images in the list of byte arrays.

19. A computer program product for processing graphics in computing environments, the computer program product comprising:
a non-transitory computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor to:
receive a request from a user to rasterize an interactive image rendered in a user interface, wherein the interactive image is Scalable Vector Graphics;
eliminate a rasterizing dependency on a reporting service by rasterizing the interactive image at a user interface layer associated with the user interface, to avoid adding to a processing load at the reporting service; 
rasterize a plurality of Scalable Vector Graphics interactive images at the user interface layer and adding each rasterized image as a byte array to a list of byte arrays, 
wherein [[a]]an HTML canvas element is used to draw a graphic that represents the Scalable Vector Graphics interactive image as the rasterized image; and
transmit the list of byte arrays to the reporting service for reporting out the rasterized images,
wherein each of the rasterized images represents a saved user interaction with the interactive image,
wherein each byte array comprises a rasterized image, and
wherein the transmitting avoids adding to the processing load at the reporting service by eliminating separate calls to the reporting server for each of the rasterized images in the list of byte arrays.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11, and 19, the prior art of record, specifically the prior art Lee teaches providing a remote user interface service for a UI client device, where the user interface is provided in Scalar Vector Graphics (SVG) format, and the client device renders and displays the SVG data. The prior art Parmar discloses storing a series of screen shot byte arrays at a dock (server). Additional prior art Waese teaches displaying SVG images for a user, where the user processes them and views them in SVG, then publishing them as PNG (bitmap) files.  However, none of the prior art cited alone or in combination provides motivation to teach rasterizing a plurality of Scalable Vector Graphics interactive images at the user interface layer and adding each rasterized image as a byte array to a list of byte arrays, 
wherein an HTML canvas element is used to draw a graphic that represents the Scalable Vector Graphics interactive image as the rasterized image; and
transmitting the list of byte arrays to the reporting service for reporting out the rasterized images,
wherein each of the rasterized images represents a saved user interaction with the interactive image in the context of independent claims 1, 11, and 19.

Regarding dependent claims 2-10, 12-18, and 20, they are allowable due to their dependency to independent claims 1, 11, and 19 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DIANE M WILLS/            Primary Examiner, Art Unit 2619